1
2
3
4
5
6
7
8
9
10                           UNITED STATES DISTRICT COURT
11                          SOUTHERN DISTRICT OF CALIFORNIA
12
13   MICHAEL KULL,                                      Case No.: 18-cv-00933-JM (JLB)
14                                     Plaintiff,
                                                        ORDER SETTING FURTHER
15   v.                                                 MANDATORY SETTLEMENT
                                                        CONFERENCE
16   HOME DEPOT U.S.A., INC.,
17                                   Defendant.
18
19
20         The Court hereby SETS a further Mandatory Settlement Conference (“MSC”) in
21   this case. The MSC shall be conducted on August 14, 2019 at 1:45 p.m. in the chambers
22   of Magistrate Judge Jill L. Burkhardt, Edward J. Schwartz U.S. Courthouse, 221 West
23   Broadway, Suite 5140, San Diego, California 92101. Counsel or any party representing
24   himself or herself shall submit confidential settlement briefs directly to chambers by
25   August 5, 2019. All parties are ordered to read and to fully comply with Judge Burkhardt’s
26   Civil Chamber Rules.
27   ///
28   ///

                                                    1
                                                                               18-cv-00933-JM (JLB)
1           The confidential settlement statements should be lodged by e-mail to
2    efile_Burkhardt@casd.uscourts.gov. Each party’s settlement statement shall concisely set
3    forth the following: (1) the party’s statement of the case; (2) the controlling legal issues;
4    (3) issues of liability and damages; (4) the party’s settlement position, including the last
5    offer or demand made by that party; (5) a separate statement of the offer or demand the
6    party is prepared to make at the settlement conference; and (6) a list of all attorney and
7    non-attorney conference attendees for that side, including the name(s) and
8    title(s)/position(s) of the party/party representative(s) who will attend and have settlement
9    authority at the conference. If exhibits are attached and the total submission amounts to
10   more than 20 pages, a hard copy must also be delivered directly to Magistrate Judge
11   Burkhardt’s chambers. Settlement conference statements shall not be filed with the
12   Clerk of the Court.              Settlement conference statements may be exchanged
13   confidentially with opposing counsel within the parties’ discretion.
14          Pursuant to Civil Local Rule 16.3, all party representatives and claims adjusters for
15   insured defendants with full and unlimited authority1 to negotiate and enter into a binding
16   settlement, as well as the principal attorney(s) responsible for the litigation, must be present
17   and legally and factually prepared to discuss and resolve the case at the mandatory
18   settlement conference. In the case of an entity, an authorized representative of the entity
19   who is not retained outside counsel must be present and must have discretionary authority
20   to commit the entity to pay an amount up to the amount of the Plaintiff’s prayer (excluding
21   punitive damages prayers). The purpose of this requirement is to have representatives
22
23
24   1
             “Full authority to settle” means that the individuals at the settlement conference must be authorized
25   to fully explore settlement options and to agree at that time to any settlement terms acceptable to the
     parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648 (7th Cir. 1989). The person needs
26   to have “unfettered discretion and authority” to change the settlement position of a party. Pitman v.
     Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003). The purpose of requiring a person with
27   unlimited settlement authority to attend the conference includes that the person’s view of the case may be
     altered during the face to face conference. Id. at 486. A limited or a sum certain of authority is not
28   adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595-97 (8th Cir. 2001).


                                                          2
                                                                                             18-cv-00933-JM (JLB)
1    present who can settle the case during the course of the conference without consulting a
2    superior.
3          Failure to attend the conference or obtain proper excuse will be considered grounds
4    for sanctions.
5          IT IS SO ORDERED.
6    Dated: July 26, 2019
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                                                             18-cv-00933-JM (JLB)
